Citation Nr: 0200274	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  98-13 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1989. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The case 
was remanded by the Board for additional development in 
October 2000, and this case is now ready for appellate 
review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's current neck disability is not the result 
of an in-service motorcycle accident or any other in-service 
event, pathology or symptomatology.  

 
CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claim by statement  of the case and 
supplemental statements of the case.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence has been 
obtained by the RO, to include the original service medical 
records and VA medical opinion requested in the October 2000 
remand.  The RO also contacted two private physicians as 
requested in the remand, but no clinical evidence from these 
sources not previously of record has been obtained.  With 
regard to the contentions of the veteran's representative in 
his October 2000 presentation, the referenced records from 
the VA Medical Center in North Little Rock not reviewed at 
the May 2000 VA examination were reviewed by the VA physician 
at the time of the July 2001 examination.  Concerning the 
October 2000 requests for additional post-service records 
such as reports form X-rays, CT scans, MRIs, etc, the Board 
finds the post-service clinical evidence to be sufficiently 
complete to adjudicate the veteran's claim, as the record 
does contain such evidence as VA X-ray reports of the 
cervical spine (dated in May 2000) and detailed clinical 
reports from cervical surgery performed at a VA medical 
facility in 1997.  In making this determination, the Board 
notes that it concedes current cervical spine disability.  
Thus, additional clinical evidence describing the nature of 
this disability is not necessary to make the crucial decision 
in this claim; namely, the etiologic relationship between the 
current cervical spine disability and service.  

The veteran's representative requested in her December 2001 
presentation that records from treatment at the Shreveport VA 
medical facility referenced in the July 2001 VA medical 
opinion be obtained prior to the Board's adjudication of the 
veteran's claim.  However, there is no indication that these 
records would contain any evidence that would assist in the 
adjudication of the veteran's claim.  Again, there is nothing 
to suggest that these records would shed light on the 
etiologic relationship between a current neck disability and 
service.  In fact, these reports were used by the VA 
physician who completed the July 2001 medical opinion to 
support his conclusion that the veteran's current cervical 
spine disability was not related to service.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

II. Factual Background/Analysis

In written contentions and oral testimony presented by and on 
behalf of the veteran at a September 1999 hearing, it has 
been contended that the veteran has a current neck disability 
that is the result of an in-service motorcycle accident.  
Review of the service medical records reveals treatment for 
injuries sustained in a motorcycle accident in 1975.  The 
injuries included trauma to the right shoulder and right leg 
and abrasions to the forehead, right ear and right shoulder.  
The neck was described as having a full range of motion and 
no masses.  The X-rays conducted at that time were negative.  
The remaining service medical records, including the 
separation examination, show no evidence of a neck disability 
or any neurologic deficits, and the veteran did not report 
having a neck disability on a Report of Medical History 
completed upon separation from service in 1989.  

Thereafter, the veteran filed a claim for VA benefits in 
December 1989 in which he did not reference a neck 
disability, and a VA examination of the spine in February 
1990 was negative.  The veteran filed another claim for VA 
benefits in August 1992 in which he listed four disabilities, 
none of which involved the neck.  

The first post-service evidence of a neck disability is 
contained in reports from VA hospitalization initiated in 
July 1997 for treatment for cervical stenosis, to include a 
laminectomy at C3-C6.  These reports include a history from 
the veteran recorded as "long-standing feelings of numbness 
of the right lower extremity, following trauma in an accident 
in the 1970s."  The veteran stated that for the two weeks 
prior to this hospitalization, he had been experiencing 
increasing numbness radiating throughout his four limbs and 
body.  One week prior to this hospitalization, the veteran 
said he developed weakness in the extremities and had 
difficulty with urine control.  He stated that his symptoms 
were progressing to the point that walking was virtually 
precluded without assistance and that he lost bladder 
control.  

Evidence supporting the veteran's assertions includes an 
October 1998 report from M. E., M.D., (hereinafter Dr. E.).  
Dr. E. indicated that he reviewed a large "packet" of 
material supplied by the veteran, and he concluded as 
follows: 

[The veteran presents with] what appears 
to me to be a cervical myelopathy of 
corresponding sensory loss spasticity, 
ataxia and weakness secondary to his 
Navy-related motorcycle injury in 1975 at 
which time he sustained a cervical cord 
injury which slowly deteriorated over the 
years.  It appears that the cervical 
laminectomy from C3 to C6 in July of 1997 
has stabilized his condition and actually 
improved some of it to some degree.  
Unless the patient has had other 
accidents that he is not reporting[,] I 
would say that the current condition is a 
direct result of the cervical injury in 
1975 as there is no other etiology here 
that I am aware of or that the packet 
describes.  I would say that it is more 
likely than not that his current 
disability is related to the motorcycle 
accident in 1975.  I would also say [the] 
continued deterioration up until his 
surgery in July of 1997 was secondary to 
this same accident.  

Additional evidence supporting the veteran's position is 
contained in an August 1999 report from another private 
physician, B. N. M.D. (hereinafter Dr. N.).  Dr. N. indicated 
that he had read the veteran's history, and that most of this 
history was from VA.  Following the examination, Dr. N. 
opined as follows:

Based on [the veteran's] history, there 
does not appear to be any other injury 
except for the accident he sustained in 
1975.  The patient gives history of 
progression spasticity since and I can 
only presume that he may have suffered a 
neck injury in 1975.  Since then his 
cervical spine continued to deteriorate 
slowly until he [was] no longer able to 
walk and [he] went in the hospital in 
1997 and required surgery at that time.  

In contrast to the "positive" evidence above, a VA 
physician who examined the veteran in May 2000 concluded that 
"it is not as least as likely as not that the veteran's 
current cervical myelopathy is related to his military 
service injury."  This examiner specifically noted that the 
claims file had been reviewed, including the private medical 
opinions above.  In July 2001, this physician again examined 
the veteran, and referenced the pertinent clinical history 
contained in the claims file in a more explicit manner than 
he had previously.  More specifically, the negative service 
medical records and negative February 1990 VA examination 
were described in some detail.  He again stated that it was 
not as likely as not that the veteran's current cervical 
myelopathy was related to the in-service motorcycle injury.  
He supported this opinion further by stating:

Even with repeated attention from medical 
personnel while in the Military until he 
was discharged some 14 years after the 
accident, there is no notation of 
spasticity or other neurological 
abnormalities to the upper and lower 
extremities.  There is no additional 
information following retirement from the 
Navy in 1990 on neurological difficulties 
until 07/97.  

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

Applying the pertinent legal criteria to the facts of this 
case, the "negative" May 2000 and July 2001 VA nexus 
opinions above have been based on a thorough review of the 
clinical history, and are supported by citation to this 
history.  In contrast, the "positive" private nexus 
opinions in large part are based on a history provided by the 
veteran.  Dr. N. specifically indicated his opinion was based 
on a history supplied by the veteran, and the opinion of Dr. 
E. was clearly not based on as careful an inspection of the 
clinical history, most importantly the silent service medical 
records, as that of the VA physician.  The conclusion by Dr. 
E. that the veteran suffered a spinal cord injury following 
the 1975 motorcycle accident is simply not supported by any 
clinical evidence, and such medical opinions based on an 
inaccurate factual premise have no probative value.  Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Moreover, neither private 
medical report contained an explanation as to how the 
opinions were justified in light of the negative service 
medical records and almost eighth year time span between 
service and the initial treatment for a cervical spine 
disability.  In short, therefore, the Board finds the 
probative weight of the "negative" nexus opinions to exceed 
that of the "positive."  

While the Board has considered the veteran's contentions and 
testimony of record, the veteran, as a layperson, is not 
competent to express an opinion as to the etiology of his 
current cervical spine disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Moreover, "[I]t is the duty of 
the [Board] as the factfinder to determine the credibility of 
the testimony and other lay evidence."  Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992).  Thus, while the Board has 
considered the assertions concerning alleged in-service 
neurological symptomatology, and the contentions from the 
veteran that he did not seek treatment for such 
symptomatology due to fear of being labeled a "malingerer," 
the Board finds these assertions to not be credible in light 
of the fact that the service medical records do reflect 
numerous sick call visits for other ailments, many of them 
rather minor in nature.

As review of the service medical records reveals no 
neurologic or other findings consistent with an injury to the 
cervical spine, the Board does not find that a chronic 
cervical spine disorder was demonstrated during service.  As 
chronic in-service disability has not been demonstrated, the 
record must contain evidence of continuity of symptomatology.  
38 C.F.R. § 3.303(c).  As indicated, there is no clinical 
evidence of treatment for a cervical spine disorder until 
1997, or approximately eight years after service and over 20 
years after the 1975 motorcycle accident.  Furthermore, the 
veteran did not even refer to a cervical spine, neck or 
neurologic disorder on applications for VA benefits filed in 
December 1989 and August 1992.  To the extent the 
"positive" private clinical reports suggests such 
continuity, the Board has found the probative weight of this 
evidence to be overcome by the "negative" VA nexus 
opinions.  In sum, the Board has reviewed the evidence 
contained in the claims file as summarized above, and 
concluded that the weight of the "negative" evidence, 
principally the VA nexus opinions, exceeds that of the 
"positive" private nexus evidence.  Accordingly, the claim 
for service connection for residuals of a neck injury must be 
denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

